Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Demarest, J.), rendered March 27, 1998, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted assault in the second degree.
Ordered that the amended judgment is affirmed.
The defendant failed to appeal from the original judgment. Thus, his contentions concerning the original judgment are not properly before this Court on his appeal from the amended judgment, which revoked the sentence of probation previously imposed and imposed a sentence of imprisonment upon his previous conviction (see, CPL 450.30 [3]; People v Riddick, 269 AD2d 472; People v Moore, 261 AD2d 421).
The Supreme Court properly revoked the defendant’s sentence of probation. “Commission of an additional offense * * * after imposition of a sentence of probation * * * and *443prior to expiration or termination of the period of sentence, constitutes a ground for revocation of such sentence” (CPL 410.10 [2]).
The defendant’s remaining contentions are without merit. Goldstein, J. P., Friedmann, McGinity and Adams, JJ., concur.